Title: To Thomas Jefferson from Henry Dearborn, 30 March 1802
From: Dearborn, Henry
To: Jefferson, Thomas


            Sir
              War Department 30th, of March 1802
            From a conference with a Committee of the Senate, it is proposed to make the following alterations in the list of Officers by you nominated, for the Military establishment, which is submitted for your consideration,
            Captain Richard H. Greaton of the 2nd. rgt. to be withdrawn
            Captain John Whistler of the 1st to be introduced—
            Captain Campbell Smith of the 4th. to be withdrawn
            Captain Aaron Gregg of the 3rd. rgt. to be introduced
            Lieut. Thomas Blackburn to be withdrawn
            Lieut. John Hains of the 4th. regt. to be introduced
            Alexander A Peters Surgions mate at Fort Johnson North Carolina—
            Thomas I Vandike Surgions Mate for Southwest Point in Tennessee
            H. Dearborn
          